DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Iwasaki et al. (US 2014/0124250A1) (hereafter Iwasaki).
With respect to claim 1, Iwasaki teaches a solder paste, consisting of: a solder powder consisting of Bi, a Bi alloy, Sn, a Sn alloy. In, or an In alloy (paragraphs 70, 92, 94, 140-141, and 154; and table 1); copper or copper-alloy particles having a higher melting temperature than a soldering temperature of the solder paste , wherein the solder paste has a volume ratio of the solder powder to the copper or copper-alloy particles between 5:1 and 2:1 (paragraphs  epoxy flux that cures at a temperature above a melting temperature of the solder powder (paragraphs 79, 141, 145, and 171).
With respect to claim 3, Iwasaki teaches wherein during reflow, the solder powder melts and wets to the copper or copper-alloy powder to form an intermetallic compound comprising copper (paragraphs 37, 47, 78, 84, 123, 130, 132, 134-135, 137, 169-170, and 175-177).
With respect to claim 5, Iwasaki teaches wherein during the reflow, the epoxy flux cures after the solder powder melts and wets to the copper or copper-alloy powder to form the intermetallic compound (paragraphs 79, 140-141, 145, and 171).
With respect to claim 7, Iwasaki teaches wherein the solder powder is a Bi-Sn alloy (paragraphs 140-141).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki as applied to claim 1 above, and further in view of Sakata et al. (US 2019/0084093A1) (hereafter Sakata).
With respect to claim 6, Iwasaki does not teach wherein the solder powder is Sn-Ag-Cu alloy.  However, Sakata teaches wherein the solder powder is Sn-Ag-Cu alloy (paragraphs 5, 20, and 21).
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, and 5-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735